Title: To John Adams from James Moylan, 28 February 1780
From: Moylan, James
To: Adams, John


     
      Dear sir
      L’Orient 28 Feby. 1780
     
     I received your much esteem’d letter of the 22d. with the memorandums it inclosed of the articles you wish to send to Boston by the Alliance. Captain Jones, on my application to him to permit those goods to be loaded on his vessel, immediately consented and told me he wou’d write you by this post, in consequence of which I shall prepair them and distinguish the property as you direct.
     In Mrs. Adams’s memorandum is mention’d half a Dozen: Damask Table Cloaths. Those, are not to be purchased in this Kingdom without the Napkins, say twelve to every Table cloath, and this, which the French call a sett, cost from 120 to 250 livres according to their quality. I shou’d be glad of your advice what is to be don in this case as well as to Know what colour’d velvet is meant in Mr. P. B. Adams’s list and the Delph and stone ware in that of Mrs. Adams’s and what quantity. You will have full time for this explination as I shall lay in the other goods in the mean time.
     
      I remain with much respect Dear sir Your most obedient & humble Servant
      James Moylan
     
     
      P.S. This letter gos under cover to my Banker as you forgot to mention the street and as I Know there are more than one Hotel de Valois in Paris.
     
    